Case: 17-20020      Document: 00514231196         Page: 1    Date Filed: 11/09/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                    No. 17-20020                                    FILED
                                  Summary Calendar                          November 9, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MICHAEL CORNELIOUS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CR-267-3


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Michael Cornelious has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Cornelious has filed a response, as well as a motion to substitute counsel. We
have reviewed counsel’s brief and the relevant portions of the record reflected
therein, as well as Cornelious’s response. We concur with counsel’s assessment


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20020      Document: 00514231196   Page: 2   Date Filed: 11/09/2017


                                 No. 17-20020

that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and Cornelious’s motion to
substitute is DENIED AS UNNECESSARY. The APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.




                                       2